Citation Nr: 1031460	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey
 
 
THE ISSUE
 
Entitlement to service connection for posttraumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran had active service for five days in August 1966, and 
from November 1966 to August 1972.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Newark, New Jersey, 
which denied the benefit sought on appeal.
 
The Veteran appeared at a Board hearing via video conference in 
October 2007 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the claims 
file.
 
In December 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  The AMC/RO completed all development directed in the Board's 
remand.
 
2.  The Veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009); 75 Fed. Reg. 
39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in November 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In January 2008, VA provided notice how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  The claim was readjudicated in the 
September 2009 supplemental statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

The Board further finds that any initial content deficiency did 
not frustrate the statutory purposes of content-compliant 
notice.  The Veteran and his representative were always aware of 
what evidence is needed to prove the claim.  Further, as the 
Board denies the claim any questions pertaining to an initial 
evaluation and effective date are moot.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Consequently, the 
content-error was rendered harmless.  See Shinseki v. Sanders, 
___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  While the Veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  See Washington v. Nicholson, 
21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Thus, the Board may 
address the merits of the appeal.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) provides the governing 
criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125a.  Where a 
claimed stressor is not related to combat, which is the case with 
the Veteran's, there must be independent evidence to corroborate 
the Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A 
veteran's testimony alone cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  
 
Analysis
 
The Veteran makes no claim of having personally served in combat 
during his tour in Sattahip, Thailand.  Instead, he asserts that 
he was assigned to go on Courtesy Patrol of the areas U.S. troops 
frequented during their off-duty time.  He claims that, on one 
occasion, he was fired upon while trying to extract a troop from 
a building and two local nationals were killed. He claims 
recurrent trauma as a result of that experience.  He placed the 
incident as having occurred in August 1969.  Hearing Transcript, 
pp. 12-13. Unfortunately, the Veteran never provided a specific 
date to the RO or otherwise responded to the RO's request for 
additional information sufficient to present to the U. S. Army 
and Joint Services Records Research Center (JSRRC).
 
The January 2008 AMC/RO letter specifically asked the Veteran to 
provide more detailed information related to his claimed stressor 
so the AMC/RO could submit as much information as possible to the 
JSRRC, and included VA Forms 21-4138, Statement In Support of 
Claim, to assist him.  The Veteran did not provide any additional 
information,  Instead, he wrote on the forms, "previously 
submitted."  He also sent the AMC/RO a listing of his scheduled 
appointments.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nonetheless, the AMC/RO still submitted a research 
request to the JSRRC based on the information previously 
submitted by the Veteran.
 
The September 2009 JSRRC reply noted that its research with the 
U.S. Army Center of Military History verified that the Veteran's 
unit, the 599th Ordnance Company, was stationed at Sattahip, 
Thailand.  No other information was available.  The National 
Archives and Records Administration advised it had no records 
related to the 599th Ordnance Company.  Thus, the JSRRC reported 
it was unable to confirm the Veteran's claimed stressor.
 
The Board notes VA outpatient records which note the Veteran's 
assertion that he was in "constant danger" while serving in 
Thailand, that his unit was transferred to Vietnam, and that 
several members of his unit were killed when the plane 
transporting them crashed.  The Board is also aware of the recent 
amendment to the VA regulations that govern PTSD claims.  
Specifically, that a fear of hostile military or terrorist 
activity may constitute a valid stressor, if a psychologist or 
psychiatrist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD; (2) the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).
 
Service personnel records note the Veteran was an inventory clerk 
for the 599th Ordnance Company while in Thailand, and he occupied 
that position from April 1968 to the end of November 1968, when 
he was assigned as an ammunition guard.  The Veteran was not 
specific as to what was the "constant danger" that he faced.  
Sattahip, Thailand, is a port city not far from Bangkok, and that 
standing alone service at this Thailand outpost is not consistent 
with a fear of hostile military or terrorist activity.  Further, 
while a July 2005 consult notes that the examiner connected a 
diagnosis of PTSD with a reported shooting incident, and an 
assertion that the appellant was his company's "sole survivor;" 
the Board finds that the loss of a significant number of the 
company's soldiers in a plane crash would have been made a part 
of the 599th Ordnance Company's historical documents.  Instead, 
absolutely no relevant information associated with that unit is 
in the historical archive.  In view of the absence of detailed 
information, even when given additional opportunity to provide 
information, and the type and circumstances of the appellant's 
service in Thailand, the Board finds the Veteran's credibility 
doubtful.
 
Thus, the Board finds that the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  

The benefit sought on appeal is denied. 
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


